Citation Nr: 1450599	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical treatment provided from May 8, 2011 to May 9, 2011, at St. Mary's Medical Center in Huntington, West Virginia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Huntington, West Virginia, which denied entitlement to reimbursement for medical expenses incurred at St. Mary's Medical Center from May 8, 2011 to May 9, 2011.

The Veteran failed to appear at a scheduled Board hearing in January 2014.  He did not provide good cause for his absence.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran sought emergency medical treatment on May 8, 2011 with reported symptoms including difficulty breathing, light-headedness, chest pain, and nausea.  He has maintained that his emergent medical condition was associated with his service-connected posttraumatic stress disorder (PTSD).  

The Veteran contended that the Huntington VAMC was contacted regarding his hospitalization.  Aside from notes indicating that copies of stress test reports were to be provided to the VAMC, there is no indication that the VAMC was contacted.  Nonetheless, it is unclear whether it was feasible to safely transfer the Veteran to the VAMC or another Federal facility during his course of treatment.

Additionally, treatment records thus far associated with the claims file from St. Mary's Medical Center (SMMC) appear to have been submitted by the Veteran and do not show attempts to contact a VA facility.  It remains unclear whether additional medical records may be obtained directly from SMMC.  

From review of the record, it appears that the Veteran's original claim for reimbursement for medical treatment has not been attached to the claims file.  

Finally, the Veteran has contended that he does not have medical insurance benefits through the Social Security Administration (SSA), only financial benefits.  Documentation of his SSA benefits is required.  See 38 C.F.R. § 3.159(c)(2) (2014).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a complete copy of the Veteran's original October 2011 claim for reimbursement for medical treatment is associated with the claims file.

2.  Obtain documentation of the Veteran's SSA benefits and the effective date of such benefits.

3.  After obtaining authorization from the Veteran, request a complete copy of his treatment records from St. Mary's Medical Center dated in May 2011.

4.  Obtain an advisory medical opinion with respect to the following:

A)  Whether the Veteran's emergent medical condition in May 2011 was at least as likely as not (50 percent or greater probability) associated with and aggravating his service-connected PTSD.  

B)  Whether during the course of his treatment in May 2011, it would have been feasible to safely transfer the Veteran to the Huntington VAMC or another Federal facility.

The examiner is asked to review the claims file and a complete copy of this remand.  The examiner must provide reasons for all opinions.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



